DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with on September 06, 2022 with Applicant’s counsel (Hailey Bureau, Reg. No.: 77,520). 
Please amend the application as follows:
Cancel claims 9-13.

REASONS FOR ALLOWANCE
Claims 1, 5-8, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art references are:
Li (Li, Zhaoqiang, and Longwei Yin. "Nitrogen-doped MOF-derived micropores carbon as immobilizer for small sulfur molecules as a cathode for lithium sulfur batteries with excellent electrochemical performance." ACS applied materials & interfaces 7.7 (2015): 4029-4038.); 
CN’004 (CN107181004A); and
Wang (Wang, Xuefeng, et al. "Chemical adsorption: another way to anchor polysulfides." Nano Energy 12 (2015): 810-815.)
Li is the closest prior art of record. Li teaches a sulfur-carbon composite comprising a porous carbon material, wherein the porous carbon material is doped with a carbonate compound (see non-final rejection mailed 01/05/2022). Li produces a sulfur-carbon composite in a substantially similar process (see §2.1 of Li) to that of the instant application. Accordingly, Li has a structure where the carbonate compound is coated on the surface of the porous carbon material.
Li does not teach wherein the carbonate compound is at least one selected from the group consisting of propylene carbonate and butylene carbonate. Li teaches using ethylene carbonate. Applicant argues that the presently claimed invention is patentable because of these differences (pg. 6 of 10 of response filed 08/30/2022). However, the examiner maintains that the difference between Li’s ethylene carbonate and the claimed propylene/butylene carbonate is an obvious difference (see and MPEP 2144.09 §I). See also §9 of final rejection mailed 05/03/2022. 
Li does not teach wherein the content of the carbonate compound is 0.5 to 5.0 wt. % based on a total weight of the sulfur-carbon composite. Rather, Li teaches using 10 wt. % ethylene carbonate. This limitation is the basis for the allowance as described in greater detail below.
The prior art teaches using 0.5 to 5.0 wt. % of a carbonate in an electrolyte. Specifically, CN’004 teaches using 0.5 to 5.0 wt. % of a carbonate additive in the electrolyte (see §17 of final rejection mailed 05/03/2022). In this regard, Applicant argues that the claims of the present application are patentable because the claimed structure of claim 1 is achieved by coating the carbon of the sulfur-carbon composite with the carbonate compound instead of providing the carbonate compound in the electrolyte (pgs. 6-9 of response filed 08/30/2022). Applicant’s affidavit supports this argument, see pgs. 3-5 and FIGS. A and B of the affidavit. Accordingly, Applicant argues that there would not have been a reasonable expectation of success in modifying Li with CN’004 (pg. 9 of 10 of response filed 08/30/2022).
In view of the evidence provided in the affidavit, the examiner concurs that there would not have been a reasonable expectation of success in modifying Li with CN’004 to arrive at the claimed invention. That is, the person having ordinary skill in the art would have been motivated to include the carbonate compound in the claimed amount by providing it in the electrolyte. Applicant’s claimed invention is realized by doping, which as shown by the affidavit results in a materially different structure with improved battery cycling properties. For at least these reasons, claim 1 is patentable over Li and CN’004.
	Wang is a newly cited reference that is pertinent to the record and previously uncited prior art. Wang teaches a functionalized graphene for lithium sulfur batteries (abstract) that incorporates propylene carbonate (§Results and discussion, “1,2-propanediolcyclic carbonate”, pg. 812). Examples of Wang that use the propylene carbonate show improved cycling (see results for GNS(PD), FIG. 1, pg. 811). However, it appears that the mechanism for improving adsorption is entirely different from the claimed invention. Functional groups such as C=O are grafted to the graphene by hydrothermally treating a mixture of graphene and, inter alia, propylene carbonate (PD) (§Results and discussion, pg. 812). That is, the carbon of the graphene is chemically modified (functionalized) by the treatment. This differs from the claimed invention where the dopant carbonate compound is adhered to the surface of the porous carbon material. Wang therefore does not teach the limitation of, “…wherein the porous carbon material is doped with a carbonate compound.” Claim 1 is allowable over Wang for at least this reason. 
	Thus, claim 1 is allowable over the cited art of Li, CN’004 and Wang. Claims 5-8 and 14 are allowable by virtue of their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721

/CHRISTINA CHERN/Primary Examiner, Art Unit 1721